DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2, and 4-5 are pending of which claims 2, 4 and 5 are independent claims, and claims 1, 3 and 6 are deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2, and 4-5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US. Pub. 20110310856 to Hariharan (hereinafter “Hariharan”).

Regarding claim 2. : Hariharan discloses a mobile communication system in which with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation (Hariharan, see paragraph [0144], a UE receives aggregation level of the allocated resource and  based on the known CCE aggregation level and index in the reference component carrier the UE determine the ACK/NACK resource index), a base station performs radio communication with a user equipment, wherein   when transmission or reception of information is performed between the user equipment and the base station, the base station transmits component carrier information to the user equipment or the user equipment transmits the component carrier information to the base station, the component carrier information indicating the information relates to which component carrier among the plurality of component carriers (Hariharan, see paragraph [0154], FIG. 23, resource scheduling by a base station includes a reference component carrier as well as a member component carrier signals and the allocation map together with the relative index (RI) as shown in FIG. 23, where the Allocation Map in the member component carriers enables the UE to detect the missed assignments in the member component carriers, relative index position signaling on both reference and member component carriers enables the UE to improve knowledge on the CCE index used for PDCCH assignment; and in case if UE decodes at least one PDCCH, UE will have information about scheduling assignment in each component carrier from the allocation map field of PDCCH and about the CCE assignment in each component carrier from the RI field of PDCCH; and with the information of RI on more than one component carrier, the number of blind decoding can be further reduced, allowing for power saving for the UE).  

Regarding claim 4. : Hariharan discloses A user equipment that performs radio communication with a base station with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation (Hariharan, see paragraph [0144], a UE receives aggregation level of the allocated resource and  based on the known CCE aggregation level and index in the reference component carrier,  the UE determine the ACK/NACK resource index and the component carriers allocated(see FIG. 23), wherein when the user equipment performs transmission or reception of information with the base station, the user equipment transmits component carrier information to the base station or receives the component carrier 2Application No. 15/164,586 Reply to Office Action of July 2, 2021 information from the base station, the component carrier information indicating the information relates to which component carrier among the plurality of component carriers (Hariharan, see paragraph [0154], FIG. 23, resource scheduling by a base station includes a reference component carrier as well as a member component carrier signals and the allocation map together with the relative index (RI) as shown in FIG. 23, where the Allocation Map in the member component carriers enables the UE to detect the missed assignments in the member component carriers, relative index position signaling on both reference and member component carriers enables the UE to improve knowledge on the CCE index used for PDCCH assignment; and in case if UE decodes at least one PDCCH, UE will have information about scheduling assignment in each component carrier from the allocation map field of PDCCH and about the CCE assignment in each component carrier from the RI field of PDCCH; and with the information of RI on more than one component carrier, the number of blind decoding can be further reduced, allowing for power saving for the UE).  

Regarding claim 5: Hariharan discloses A base station that performs radio communication with a user equipment with the use of aggregated carriers including a plurality of component carriers aggregated by carrier aggregation (Hariharan, see paragraph [0144], a UE receives aggregation level of the allocated resource and  based on the known CCE aggregation level and index in the reference component carrier,  the UE determine the ACK/NACK resource index and the component carriers allocated(see FIG. 23), wherein when the base station performs transmission or reception of information with the user equipment, the base station transmits component carrier information to the user equipment or receives the component carrier information from the user equipment, the component carrier information indicating the information relates to which component carrier among the plurality of component carrier (Hariharan, see paragraph [0154], FIG. 23, resource scheduling by a base station includes a reference component carrier as well as a member component carrier signals and the allocation map together with the relative index (RI) as shown in FIG. 23, where the Allocation Map in the member component carriers enables the UE to detect the missed assignments in the member component carriers, relative index position signaling on both reference and member component carriers enables the UE to improve knowledge on the CCE index used for PDCCH assignment; and in case if UE decodes at least one PDCCH, UE will have information about scheduling assignment in each component carrier from the allocation map field of PDCCH and about the CCE assignment in each component carrier from the RI field of PDCCH; and with the information of RI on more than one component carrier, the number of blind decoding can be further reduced, allowing for power saving for the UE).  

Response to Arguments
Applicant’s arguments with respect to claims 2, 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                    /AYAZ R SHEIKH/                                                                                    Supervisory Patent Examiner, Art Unit 2476